

116 HR 8672 IH: Rhode Island Fishermen’s Fairness Act
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8672IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Mr. Langevin (for himself and Mr. Cicilline) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Magnuson-Stevens Fishery Conservation and Management Act to add Rhode Island to the Mid-Atlantic Fishery Management Council.1.Short titleThis Act may be cited as the Rhode Island Fishermen’s Fairness Act.2.Addition of Rhode Island to the Mid-Atlantic Fishery Management CouncilSection 302(a)(1)(B) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(a)(1)(B)) is amended—(1)by inserting Rhode Island, after States of;(2)by inserting Rhode Island, after except North Carolina,;(3)by striking 21 and inserting 23; and(4)by striking 13 and inserting 14.